Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00631-CV
____________
 
IN THE MATTER OF THE MARRIAGE OF 
OLUWOLE YUSIF and RITA S. YUSIF
 

 
On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 03-10386
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 1, 2003.  The notice of appeal was filed on May 28,
2003.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
July 31, 2003, the Court issued an order stating that unless appellant, Rita S.
Yusef, paid the appellate filing fee of $125.00
within fifteen days of the date of the order, the appeal would be
dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of July 31, 2003.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.